Citation Nr: 1743623	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-23 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	J. Kayton, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army and the Air Force from February 1946 to October 1948, from September 1950 to November 1951, and from April 1953 to August 1979. 

His matter initially came before the Board of Veterans' Appeals, hereinafter the Board, from a rating action of February 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  It is noted that the actual servicing RO is the Jackson, Mississippi. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACTS

1.  The Veteran died in October 2014.  The Certificate of Death listed the cause of death as due to a "stroke".

2.  At the time of his death, the Veteran was service-connected for ischemic heart disease status post myocardial infarction and stent placement, type II diabetes mellitus, amputation of the great toe and other toes secondary to the service-connected type II diabetes mellitus, peripheral neuropathy of the lower extremities, degenerative arthritis of the lumbar segment of the spine, status post excision of a lymphoma on the right shoulder and skin lesions with residuals scars, bilateral hearing loss, and non-Hodgkin's lymphoma.

3.  A VA medical doctor has definitely and conclusively found that the Veteran's service-connected type II diabetes with peripheral neuropathy of the lower extremities along with the medication used to treat his service-connected ischemic heart disease substantially and materially contributed to the Veteran's death.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, a disability incurred in or aggravated by service and the medical treatment for that disability did proximately cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).

2.  The criteria for payment of accrued benefits have not been met. 38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b); 5121 (West 2014); 38 C.F.R. §§ 3.159, 3.57, 3.1000 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant, on behalf of her deceased husband, must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Cause of Death

In this decision, the Board grants service connection for service connection for the cause of the Veteran's death, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify and assist is necessary.

The appellant has come before the VA asking that service connection be granted for the cause of her husband's death.  The record indicates that at the time of his death, the Veteran was in receipt of VA benefits for the following disorders:  for ischemic heart disease status post myocardial infarction and stent placement, type II diabetes mellitus, amputation of the great toe and other toes secondary to the service-connected type II diabetes mellitus, peripheral neuropathy of the lower extremities, degenerative arthritis of the lumbar segment of the spine, status post excision of a lymphoma on the right shoulder and skin lesions with residuals scars, bilateral hearing loss, and non-Hodgkin's lymphoma.  

The record shows that the Veteran passed away in October 2014.  The Certificate of Death shows the primary cause of death being a "stroke".  The appellant has averred that while the death certificate listed a stroke as the cause of the Veteran's death, in reality, the Veteran's various service-connected disorders and the medications he took for the treatment/control of those disorders caused or resulted in or contributed to her husband's death.  

As a result of the appellant's claim for benefits, the Veteran's records were reviewed and a VA doctor provided an opinion concerning the Veteran's cause of death.  The first opinion was dated April 2016.  In that opinion, the VA doctor opined that the Veteran's service-connected disorders did not directly cause the Veteran's death.  

An addendum opinion was given by a different doctor in January 2017.  The VA doctor opined the following:

It is at least as likely as not that the Veteran's SC conditions of DM type 2 (with neuropathy leading to impairment of gait/balance) and Plavix used to treat SC IHD substantially and materially contributed to the Veteran's death.

Rationale: There is documented evidence of diabetic neuropathy of lower extremities leading to impaired balance/gait abnormalities/BKA, and this is a recognized risk for his fall.

Fall resulted in a subdural hematoma and intracerebral hemorrhage, which progressed because of Plavix therapy (which is a recognized risk factor for such) that he is on for SC IHD, also made him unsuitable for neurosurgery to reduce the pressure on his brain.

This intracranial hemorrhage by fall (which was labeled as stroke by MD who completed the death certificate) due to impaired balance, progressing because of Plavix effect, resulted in the Veteran's death.

The agency of original jurisdiction (AOJ) has denied the appellant's claim for benefits and she has appealed to the Board for review.  

The surviving spouse of a veteran who has died of a service- connected or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2014); Wray v. Brown, 7 Vet. App. 488 (1995).  The death of the veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2016).  The appellant will be entitled to service connection for the cause of death if it is shown that the service-connected disabilities contributed substantially or materially to cause death; that they combined to cause death; or that they aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (2016).  However, service-connected disabilities of a static nature involving muscular or skeletal functions and not materially affecting other vital body functions will not be held to have contributed to death resulting primarily from some other cause.  38 C.F.R. § 3.312(c)(2) (2016).

The standards and criteria for determining whether or not a disability from which a Veteran has died is service connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2014).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992), the United States Court of Appeals for Veterans Claims, hereinafter the Court, stated the following:

Further, in cases where the primary cause of death is so "overwhelming" that death would have resulted regardless of the existence of a service-connected disability, a service-connected condition may be found to be a contributory cause of death where that condition has had a "material influence in accelerating death" because it "affected a vital organ and was of itself progressive or debilitating [in] nature".

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's statements that she has proffered during the course of this appeal have not been contradictory.  The Board finds that the appellant's written evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

In this instance, the Veteran was service-connected for a heart disorder and type II diabetes mellitus.  He was also service-connected for peripheral neuropathy of the lower extremities secondary to the diabetes.  A VA doctor has positively concluded and opined that these disabilities working along or in tandem, and the medications he was taking for his disorders, contributed substantially or materially to cause his death.  Hence, service connection for the cause of the Veteran's death is warranted. 

II.  Accrued Benefits

A.  Veterans Claims Assistance Act of 2000

To the extent the Veterans Claims Assistance Act of 2000 (VCAA) may apply to the appellant's claim, the statement of the case informed the appellant the reasons and bases for the actions of the RO.  She, and her private attorney, makes no assertion of a lack of assistance or of being unaware.  Hence, the Board finds VA complied with the VCAA notice and assistance requirements, and further discussion would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

B.  Laws and Regulations

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. 3.1000(a) (2016).  Such payments may be made, in order, to the veteran's surviving spouse, his children in equal shares, or his dependent parents in equal shares.  38 C.F.R. § 3.1000(a)(1)-(4) (2016).  In all other cases, only so much of accrued benefits may be paid as may be necessary to reimburse the person who bore the expenses of last sickness or burial.  38 C.F.R. § 3.1000(a)(5) (2016).

For a claimant to prevail on an accrued benefits claim, the record must show that:

(i)  the appellant has standing to file a claim for accrued benefits, (ii)  the payee had a claim pending at the time of death, (iii)  the payee would have prevailed on the claim if he or she had not died, and (iv)  the claim for accrued benefits was filed within one year of the payee's death.  

38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. 3.1000 (2016); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  Evidence in the file at the date of death means evidence in VA's possession on or before the date of the beneficiary's (in the instant case, the service member's) death, even if such evidence was not physically located in the VA claim file on or before the date of death.  38 C.F.R. 3.1000(d)(4) (2016)

C.  Facts and Discussion

The Veteran died in October 2014.  VA received a claim for benefits from the appellant in December 2014.  A review of the claim indicates that at the time of his death, the Veteran had no claim or appeal pending with VA.  In light of all of the above, the Board is constrained to deny the claim because there is no legal basis to the benefit sought on appeal.  38 C.F.R. § 3.1000.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to accrued benefits is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


